In a proceeding to stay arbitration, petitioner appeals from an order of the Supreme Court, Suffolk County, dated May 31, 1977, which denied the application. Order reversed, on the law, with $50 costs and disbursements, and application granted. The issue of "contact” must be resolved before respondent can properly proceed to arbitration (see Matter of Motor Vehicle Acc. Indemnification Corp. [Downey], 11 NY2d 995; Matter of Allstate Ins. Co. v Watts, 45 AD2d 1005). Hopkins, J. P., Shapiro, Hawkins and O’Connor, JJ., concur.